                                                             IT IS ORDERED
                                                             Date Entered on Docket: August 25, 2020




                                                             ________________________________
                                                             The Honorable Robert H Jacobvitz
                                                             United States Bankruptcy Judge
______________________________________________________________________


                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW MEXICO

  IN RE:

  EPIFANIO GARCIA, JR.
  aka Eppie Garcia, Jr.
  LIZ VIOLA GARCIA
  aka Elizaria Viola Garcia
  aka Lizzie Viola Garcia
  fka Lizzie Viola Purcella
  fka Liz Viola Purcella
  fka Liz Vigil
  fka Elizaria Viola Purcella

                    Debtors.                                   Case No. 13-19-10445-JA

                  STIPULATED ORDER MODIFYING THE AUTOMATIC STAY
                  AND PROVIDING FOR THE ABANDONMENT OF PROPERTY

           This matter came before the Court on NewRez LLC d/b/a Shellpoint Mortgage Servicing

  as servicer for U.S. Bank National Association, as Trustee, for Manufactured Housing Contract

  Senior/Subordinate Pass-Through Certificate Trust 1997-8’s (“Creditor”), Motion for Relief from

  Automatic Stay for the Abandonment of Property, filed on July 9, 2020, (Docket No. 58) (the




  8107-006-B 7492470.docx mdb
  Case 19-10445-j13             Doc 61   Filed 08/25/20   Entered 08/25/20 15:41:44 Page 1 of 6
“Motion”), The Court, having reviewed the record, the Motion and being otherwise sufficiently

informed, FINDS:

         a.       On, Creditor served the Motion and a notice of the Motion (the “Notice”) on

Ronald E Holmes, Attorney for Debtors, and Tiffany M. Cornejo (the “Trustee”) by use of the

Court’s case management and electronic filing system for the transmission of notices, as

authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1.

         b.       The Motion relates to the property located at 317 Timber Rd., Bernalillo, New

Mexico 87004 (the “Property”), more fully described as:

                  Lot numbered Nine (9), in Block numbered One (1), of the Old
                  Sawmill Addition, as the Same is shown and designated on the plat
                  thereof, filed in the office of the County Clerk of Sandoval County,
                  New Mexico, on July 29, 1980, in Folio #

         including a 1997, 52 X 28 VSX2848A mobile home with the serial number

CAVAZD970911X&U, Secured through a Certificate of Title issued December 9,1997 and any

and all improvements, fixtures, and attachments. If there is a conflict between the Property’s legal

description and the street address, the legal description shall control.

         c.       The Notice provided for an objection deadline of 21 days from the date of service

of the Notice.

         d.       The Notice was sufficient in form and content;

         e.       The objection deadline expired on July 30, 2020;

         f.       On July 30, 2020 the debtors filed a response to the Motion, no other party in

interest filed a response to the Motion;

         g.       The Court being advised of both the Debtors' and the Trustee’s consent to the relief

requested herein and their approval as to the form of this Order; and the Court having considered




8107-006-B 7492470.docx mdb                        2
Case 19-10445-j13             Doc 61   Filed 08/25/20    Entered 08/25/20 15:41:44 Page 2 of 6
Creditor’s Motion, now enter this Order modifying the automatic stay and providing for the

abandonment of property in the event of default.

         The parties stipulate and agree to the following terms:

         1.       The Debtors will cure payment arrears due on Creditor’s Promissory Note (the

“Note”) and Line of Credit Mortgage for April 15, 2020, through July 15, 2015, which includes

four (4) payments of $464.55 each, plus $550.00 in attorneys’ fees and costs incurred due to the

Debtors’ default and a suspense credit of ($231.04) for a total postpetition payment arrearage

amount of $2,177.16 (through July 30, 2020).

         2.       The first payment of $362.86 is due by September 1, 2020, the second payment of

$362.86 is due by October 1, 2020, the third payment of $362.86 is due by November 1, 2020,

the fourth payment of $362.86 is due by December 1, 2020, the fifth payment of $362.86 is due

by January 1, 2021, and the final payment of $362.86 is due by February 1, 2021. Remittance of

full and timely payment amounts under this payment schedule will cure and satisfy the current

total post-petition default of $2,177.16 by February 1, 2021. These payments shall include the

loan number and will be made in certified funds and will be delivered to:

         Shellpoint Mortgage Servicing
         Attn: Payment Processing
         55 Beattie Place, Suite 110
         Greenville, SC 29601

The Debtors shall continue to make their regular monthly mortgage payments in the current

amount of $464.55 as they come due, unless otherwise notified by Creditor, commencing with

the payment due on August 15, 2020.

         3.       In the event the Debtors fail to tender a payment as due and required by this

Order, the Creditor may file a Notice of Default with the Court, which will be mailed to the

Debtors and sent by electronic notification to Debtors' counsel. The Debtors will have ten (10)



8107-006-B 7492470.docx mdb                        3
Case 19-10445-j13             Doc 61   Filed 08/25/20    Entered 08/25/20 15:41:44 Page 3 of 6
days from the filing of a Notice of Default to cure the default. The Debtors will only receive two

(2) such Notices. If the Debtors fail to cure the default within fifteen (15) days from the filing of

a Notice of Default, then upon the Creditor’s filing of an Affidavit of Default, the automatic stay

effectuated by Debtors' bankruptcy filing will be lifted as ordered herein, so that Creditor may

avail itself to the rights and remedies afforded under its Note and Mortgage, including but not

limited to the right to foreclose against the property if available under State Law.

         4.       In the event that the Debtors default a third time, the Creditor may immediately

proceed with the filing of its Affidavit of Default, thereby terminating the automatic stay and

abandoning the subject property as ordered herein, so that Creditor may avail itself to the rights

and remedies afforded under its Note and Mortgage, including but not limited to the right to

foreclose against the property if available under State Law. The automatic stay is not modified to

permit creditor to take any act to collect a deficiency or other obligation against the debtors or to

create any personal liability as to the debtors, but rather, the stay is modified to allow the debtors

to be named as defendants in rem and seek enforcement of its security interest against the

property.

         5.       In the event the Debtors default and upon proper notice of the default to the

Trustee, the Trustee shall immediately cease making payments Creditor pursuant to the Chapter

13 Plan, and future payments, if any, will only be made by the Trustee pursuant to an Amended

Proof of Claim filed by Creditor for any unsecured deficiency balance.

         IT IS, THEREFORE, THE ORDER OF THIS COURT:

         That in accordance with the above agreed upon terms, upon the Creditor’s filing of an

Affidavit of Default and pursuant to Section 362(d) of Title 11 of the United States Code (the




8107-006-B 7492470.docx mdb                        4
Case 19-10445-j13             Doc 61   Filed 08/25/20    Entered 08/25/20 15:41:44 Page 4 of 6
“Bankruptcy Code”), the automatic stay of Section 362(a) of the Bankruptcy Code is hereby

lifted as to the real property identified in Creditor’s Note and Mortgage as described above.

         That upon default by the Debtors and proper notice of the default to the Trustee, the

Property is hereby abandoned pursuant to Section 554 of the Bankruptcy Code, and Creditor may

avail itself to the rights and remedies afforded under the Note and Mortgage, including but not

limited to the right to foreclose against the Property if available under State Law.

         That upon default by the Debtors and proper notice of the default to the Trustee, the

Trustee shall cease making payments to Creditor pursuant the Confirmed Plan, and any future

payment and/or deficiency owed by the Debtors to Creditor after sale of the Property shall be set

forth in an Amended Proof of Claim filed by Creditor and shall be subject to the Bankruptcy

Code should this bankruptcy continue. If the Note and the obligation therein are fully satisfied

and there remain any money-proceeds from the sale of the Property, then such monies will be

paid to the Trustee for the benefit of the estate.

         That upon default by Debtors, the filing of the Creditor’s Affidavit of Default, and the

termination of the automatic stay and the abandonment of the subject property as provided

herein, Fed. R. Bankr. P. 4001(a)(3) is not applicable and/or is waived and Creditor may

immediately enforce and implement relief from the automatic stay and foreclose on the subject

property if available under State Law.

         This Stipulated Order (the applicable payment and default terms herein) shall remain

effective, upon conversion to another chapter bankruptcy.

                                       XXX END OF ORDER XXX




8107-006-B 7492470.docx mdb                         5
Case 19-10445-j13             Doc 61    Filed 08/25/20   Entered 08/25/20 15:41:44 Page 5 of 6
   RESPECTFULLY SUBMITTED:

   ROSE L. BRAND & ASSOCIATES, P.C.

By /s/ Michael D. Mazur
   MICHAEL D. MAZUR
   Attorney for Creditor
   7430 Washington Street, NE
   Albuquerque, NM 87109
   Telephone: (505) 833-3036
   Michael.Mazur@roselbrand.com



   APPROVED BY:


   By: Approved via Email 8/20/2020
     Ronald E Holmes
     Attorney for Debtors
     320 Gold SW Suite 1111
     Albuquerque, NM 87102
     Telephone: 505-268-3999
     rholmes@davismiles.com



   By: Approved via Email 8/20/2020
     Tiffany M. Cornejo
     Chapter 13 Trustee
     625 Silver Avenue SW Suite 350
     Albuquerque, NM 87102-3111
     Telephone: 505-243-1335




   8107-006-B 7492470.docx mdb                        6
   Case 19-10445-j13             Doc 61   Filed 08/25/20   Entered 08/25/20 15:41:44 Page 6 of 6
